ITEMID: 001-58244
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 1998
DOCNAME: CASE OF PETRA v. ROMANIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;Violation of Art. 25;Non-pecuniary damage - financial award
JUDGES: John Freeland;N. Valticos
TEXT: 7. Mr Ioan Petra, who was born in 1941, is currently in custody in Aiud Prison (county of Alba), serving a fifteen-year sentence for murder imposed on 30 April 1991 by the Târgu-Mureş County Court.
8. On 10 January 1994, when the applicant was in custody at Mârgineni (county of Dâmboviţa), his wife wrote to the Commission to complain that her husband had not had a fair trial in the County Court. She also reported that he had encountered difficulties in sending letters from prison.
9. On 20 May 1994 the applicant himself sent the Commission a letter posted by his wife and asked that correspondence should be sent to him at home. On 22 July 1994 the Commission asked the applicant for additional information and documents in support of the application.
10. On 30 October and 19 November 1994 Mr Petra wrote to the Commission through his wife, reporting that the prison authorities would not allow him to fill in the application form.
11. On 21 January 1995 he sent the Commission a letter from Mârgineni Prison that was received on 14 February 1995. Written on regulation prison paper, it bore a registration number and had been sent from Bucharest in a Ministry of Justice envelope. Although mentioned as an enclosure, the judgment of 30 April 1991 was missing. This letter was written in a different hand from the earlier ones.
12. On 22 February 1995 the Commission sent the applicant an application form.
The form was filled in by the applicant on 9 March 1995 and sent to the Commission by the Romanian Prison Service (Direcţia Generală a Penitenciarelor) on 17 April 1995. No mention was made in it of any hindrance of correspondence.
13. On 18 June 1995, in response to a question from the Commission concerning the different handwriting in the letters it had received, Mr Petra indicated that he had been assisted by a friend “wholly unconnected with the case, a man who is discreet and disinterested”. He added that the prison authorities had informed him that the documents requested by the Commission had been dispatched. However, the Commission never received any of them.
Referring also to the right to respect for his correspondence, the applicant said that the prison governor, although very “flexible”, could not be of any greater assistance to him as the authorities were required to apply Law no. 23/1969 on the execution of sentences and its “secret” implementing regulations. In his view, it followed that there was a violation of Articles 8 and 25 of the Convention.
14. The applicant has stated that he never received the letter of 19 October 1995 in which the Commission informed him, among other things, that his application had been communicated to the Government.
15. On 9 December 1995 Mr Petra sent a letter through his wife to the Commission, informing it that on 26 September 1995 he had been transferred to Aiud Prison and that when he had sought permission to communicate his change of address, the reply had been “the Council of Europe is at Aiud and nowhere else” and that if he persisted, he would be put under the special prison regime.
16. On 4 January 1996 Mrs Petra informed the Commission that her husband had asked her to enquire about his application and to complain about the prison authorities’ systematic interference with his correspondence with the Commission. On 26 January 1996 the Commission sent a reply to Aiud Prison.
17. On 22 April 1996 the applicant’s wife wrote to the Commission to complain about the conditions in which her husband was being held, stating that he shared a 12 sq. m cell with five other prisoners and that the warders subjected him to inhuman treatment. The applicant had refused to give her the names of the warders who beat the prisoners, because he was too afraid.
18. Mr Petra did not learn that his application had been communicated to the Government until April 1996, when he received a copy of the letter of 19 October 1995 and relevant documents.
19. In a letter of 24 May 1996 posted by his wife the applicant again complained that his correspondence was being censored and stated that he was obliged to give his letters to the prison governor, who forwarded them to the Prison Service in Bucharest and that he was never certain that his letters were actually sent to Strasbourg.
20. On 13 June 1996 the Government submitted to the Commission all the documents concerning the court proceedings that had resulted in the applicant’s conviction.
21. On 3 January 1997 the Commission received two further letters sent from Bucharest in a Ministry of Justice envelope. The first of these, written by the applicant on regulation prison paper, was dated 4 December 1996, was stamped and bore a registration number. The second was a covering letter from the Head of the Prison Service, Major-General I.C.
Two other letters from the applicant, dated 24 and 27 February 1997, each stamped and bearing a registration number, were sent together from Bucharest by the Ministry of Justice on 14 March 1997, again with a covering letter from Major-General I.C.
22. In a letter of 9 March 1997 posted by his wife Mr Petra informed the Commission that he had received the decision on the admissibility of his application. He added that his correspondence with the Commission was being routinely opened and that his letters were being sent to the Commission through the Prison Service. He said that he had written the letter secretly for fear of being denounced to Lieutenant-Colonel V.C., who had threatened him in the following terms: “I’ll give you Council of Europe!” (Te aranjez eu pe tine cu Consiliul Europei!).
23. On 14 August 1997 the Commission received another letter written from prison on regulation prison paper on 8 July 1997, which was stamped, bore a registration number and had been sent from Bucharest in a Ministry of Justice envelope on 30 July 1997. No mention was made in it of any hindrance of correspondence.
24. On 15 April 1998 the registry of the Court received the applicant’s memorial written on regulation prison paper; it was stamped, bore a registration number and had been sent from Bucharest in a Ministry of Justice envelope.
25. The relevant provisions of Law no. 23/1969 on the execution of sentences provide:
“Convicted prisoners shall be entitled … to receive and send mail and sums of money.”
“A convicted prisoner’s right to receive … and send mail shall be granted according to the nature of the offence he has committed, the length of his sentence, whether he is a reoffender, whether he is doing work, his conduct and his willingness to undergo rehabilitation measures.
…”
“Any mail, books, newspapers or magazines whose content the prison governor considers unsuited to the process of rehabilitating a prisoner shall be withheld and kept at the prison. They shall be returned to the prisoner when he is released.
Mail whose content is unsuitable shall, if need be, be forwarded to the competent authorities.”
26. The relevant regulations of the implementing regulations of Law no. 23/1969, which were not published, provide:
“Convicted prisoners shall be entitled to submit petitions and written or oral requests to the prison governor, the public prosecutor, the President of the County Court for the area in which he is being held or other bodies.
The prison authorities shall provide convicted prisoners with writing materials.”
“Requests and complaints addressed to central or local authorities shall be sent direct to those authorities by the prison authorities. Unsuitable requests shall be sent to the Prison Service so that the measures prescribed by law may be taken.
…”
“Prison governors shall dispatch requests and complaints within five days of the day on which they receive them. Convicted prisoners shall be informed of the outcome of their requests and complaints as soon as the replies have been received and shall sign to that effect.”
According to the table annexed to the implementing regulations, prisoners convicted of murder are entitled to receive and send one letter every two months if they are working in prison and one letter every three months if they are not.
VIOLATED_ARTICLES: 25
8
